Per Curiam. Rogelio and Basilio Reyes, by their attorney, have filed a motion for a rule on the clerk. Their attorney, Thomas L. Travis, admits in his motion that the record was tendered more than seven months beyond date of judgment due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion, which we will treat as a motion for belated appeal. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for belated appeal is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.